DETAILED ACTION
1.	The amendment received on December 28, 2020 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steinfl on January 12, 2021.  Claims 1 and 7 will be amended.  Please refer to attached PTOL-413/413b.
The application has been amended as follows: 
Claim 1 line 6 is amended from ‘dielectric layer having’ to read –dielectric layer therebetween having-.
Claim 7 line 6 is amended from ‘dielectric layer having’ to read –dielectric layer therebetween having-.
Reasons for Allowance
4.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method of detecting and measuring light ‘coupling the first and the second claim 1.  Claims 2-6 are allowed at least by virtue of their dependency from claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a photodetector ‘the optical waveguide being separated vertically from the plasmonic waveguide by a dielectric layer therebetween having a second refractive index, the second refractive index being greater than one and less than the first refractive index,’ in combination with the rest of the limitations of claim 7.  Claims 8-16 are allowed at least by virtue of their dependency from claim 7.
The examiner also acknowledges that Dehlinger et al. (7,515,793) does not disclose or make obvious in view of the prior art of record a ‘dielectric layer therebetween’ with regards to the vertical separation of the plasmonic waveguide and the optical waveguide.  Dehlinger has a dielectric layer (Fig. 4A:  404 and Fig. 5A:  504) that vertically separate the plasmonic waveguide (Fig. 4A: 410; Fig. 5A: 510) and the optical waveguide (Fig. 4A: 406; Fig. 5A:  506)  but not between (‘therebetween’) the two waveguides (see Fig. 4A:  408 and Fig. 5A: 508).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	US 2020/0003696 to Pleros et al. (see Fig. 3)
		US 8,958,670 to Delacour et al. (see Fig. 16)
		US 8,755,662 to Kim (see Fig. 1).
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     

supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886